Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Inasmuch as petitioner’s administrative appeal from respondent’s decision to suspend her operator’s license has not yet been determined, she may not maintain this CPLR article 78 proceeding challenging that decision (see Vehicle and Traffic Law, §§ 261, 263; CPLR 7801, subd 1; Matter of Giambra v Commissioner of Motor Vehicles, 46 NY2d 743). (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, O’Donnell, J.) Present — Hancock, Jr., J. P., Denman, Boomer and Green, JJ.